Mr. Justice Hernandez
delivered the opinion of the court.
This is an appeal taken by Luis Valleoillo from a judgment rendered by the District Court of Humacao by which he was convicted of a crime against the elective franchise, after trial by jury, and sentenced to pay a fine of $200, or in default to suffer imprisonment in the jail of said district for two hundred days, with the corresponding costs.
It does not appear that any exceptions whatsoever were taken at the trial, nor is there any bill of exceptions or statement of facts in the record, nor has the appellant appeared in this Supreme Court to maintain the appeal by brief setting out the errors which may have been committed. Consequently, there is no juridical problem submitted to this court for decision.
Nor do we find in the record any fundamental errors which could be the subject of consideration.
For the reasons stated,. the judgment appealed from should be affirmed, with the costs against the appellant, Luis Vallecillo.

Affirmed.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.